Exhibit 10.38
TRIDENT MICROSYSTEMS, INC.
EXECUTIVE RETENTION AND SEVERANCE PLAN
1. Establishment and Purpose
1.1 Establishment. The Trident Microsystems, Inc. Executive Retention and
Severance Plan (the “Plan”) is hereby established by the Compensation Committee
of the Board of Directors of Trident Microsystems, Inc., effective January 23,
2008 (the “Effective Date”).
1.2 Purpose. The Company draws upon the knowledge, experience and advice of the
officers and key employees of the Company and its subsidiaries in order to
manage its business for the benefit of the Company’s stockholders. Due to the
widespread awareness of the possibility of mergers, acquisitions and other
strategic alliances in the Company’s industry, the topic of compensation and
other employee benefits in the event of a Change in Control is an issue in
competitive recruitment and retention efforts. The Committee recognizes that the
possibility or pending occurrence of a Change in Control could lead to
uncertainty regarding the consequences of such an event and could adversely
affect the Company’s ability to attract, retain and motivate officers and key
employees. The Committee has therefore determined that it is in the best
interests of the Company and its stockholders to provide for the continued
dedication of officers and key employees notwithstanding the possibility or
occurrence of a Change in Control by establishing this Plan to provide
designated officers and key employees with enhanced financial security in the
event of a Change in Control. The purpose of this Plan is to provide its
Participants with specified compensation and benefits in the event of
termination of employment under circumstances specified herein upon or following
a Change in Control. The Company intends that all payments pursuant to the Plan
be exempt from or comply with all applicable requirements of Section 409A (as
defined below), and the Plan shall be so construed.
2. Definitions and Construction
2.1 Definitions. Whenever used in this Plan, the following terms shall have the
meanings set forth below:
(a) “Annual Bonus Rate” means an amount equal to the aggregate of all annual
incentive bonuses that would be earned by the Participant at the targeted annual
rate (assuming attainment of 100% of all applicable performance goals) under the
terms of the programs, plans or agreements providing for such bonuses in which
the Participant was participating for the fiscal year of the Company in which
the Termination Upon a Change in Control occurs. For this purpose, annual
incentive bonuses shall not include signing bonuses or other nonrecurring cash
incentive awards.
(b) “Base Salary Rate” means the greater of the Participant’s (i) monthly base
salary rate in effect immediately prior to the Participant’s Termination Upon a
Change in Control, or (ii) monthly base salary rate in effect immediately prior
to the Change in Control, in either case without giving effect to any reduction
in the Participant’s base salary rate which constitutes Good Reason. For this
purpose, base salary does not include any bonuses, commissions, fringe benefits,
car allowances, other irregular payments or any other compensation except base
salary.

 

 



--------------------------------------------------------------------------------



 



(c) “Board” means the Board of Directors of the Company.
(d) “Cause” means the occurrence of any of the following: (1) the Participant’s
theft, dishonesty, misconduct, breach of fiduciary duty for personal profit, or
falsification of any documents or records of the Company Group; (2) the
Participant’s material failure to abide by the code of conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct) of any member of the Company Group; (3) misconduct
by the Participant within the scope of Section 304 of the Sarbanes-Oxley Act of
2002 as a result of which of the Company is required to prepare an accounting
restatement; (4) the Participant’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of a member of the Company Group (including, without limitation, the
Participant’s improper use or disclosure of the confidential or proprietary
information of a member of the Company Group); (5) any intentional act by the
Participant which has a material detrimental effect on the reputation or
business of a member of the Company Group; (6) the Participant’s repeated
failure or inability to perform any reasonable assigned duties after written
notice from a member of the Company Group of, and a reasonable opportunity to
cure, such failure or inability; (7) any material breach by the Participant of
any employment, non-disclosure, non-competition, non-solicitation or other
similar agreement between the Participant and a member of the Company Group,
which breach is not cured pursuant to the terms of such agreement; or (8) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with a member of the Company Group.
(e) “Change in Control” means, except as otherwise provided in the Participation
Agreement applicable to a given Participant, the occurrence of any of the
following:
(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person)
“beneficial ownership” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of stock of the Company representing more than
percent (50%) of the total combined voting power of the Company’s
then-outstanding stock entitled to vote generally in the election of directors;
(2) the Company is party to a merger or consolidation which results in the
holders of the voting stock of the Company outstanding immediately prior thereto
failing to retain immediately after such merger or consolidation direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the stock entitled to vote generally in the election of
directors of the Company or the surviving entity outstanding immediately after
such merger or consolidation;

 

-2-



--------------------------------------------------------------------------------



 



(3) the sale or disposition of all or substantially all of the Company’s assets
or consummation of any transaction having similar effect (other than a sale or
disposition to one or more subsidiaries of the Company); or
(4) a change in the composition of the Board within any consecutive 12-month
period as a result of which fewer than a majority of the directors are Incumbent
Directors;
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (1) or (2) of this Section in which a
majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of directors who were members of the Board immediately prior to
consummation of such transaction. Notwithstanding the foregoing, to the extent
that any amount constituting Section 409A Deferred Compensation would become
payable under this Plan by reason of a Change in Control, such amount shall
become payable only if the event constituting a Change in Control would also
constitute a change in ownership or effective control of the Company or a change
in the ownership of a substantial portion of the assets of the Company within
the meaning of Section 409A.
(f) “Change in Control Period” means a period commencing upon the consummation
of a Change in Control and ending on the date occurring eighteen (18) months
thereafter.
(g) “Chief Executive Officer” means the individual who, immediately prior to the
consummation of a Change in Control, serves as the Company’s Chief Executive
Officer appointed by the Board.
(h) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto and any applicable regulations promulgated thereunder.
(i) “Committee” means the Compensation Committee of the Board.
(j) “Company” means Trident Microsystems, Inc., a Delaware corporation, and,
following a Change in Control, a Successor that agrees to assume all of the
terms and provisions of this Plan or a Successor which otherwise becomes bound
by operation of law to this Plan.
(k) “Company Group” means the group consisting of the Company and each present
or future parent and subsidiary corporation or other business entity thereof.
(l) “Disability” means a Participant’s permanent and total disability within the
meaning of Section 22(e)(3) of the Code.
(m) “Equity Award” means any Option, Restricted Stock, Restricted Stock Units,
performance shares, performance units or other stock-based compensation award
granted by the Company or any other Company Group member to a Participant,
including any such award which is assumed by, or for which a replacement award
is substituted by, the Successor or any other member of the Company Group in
connection with a Change in Control.

 

-3-



--------------------------------------------------------------------------------



 



(n) “Executive Officer” means an individual, other than the Chief Executive
Officer, who immediately prior to the consummation of a Change in Control serves
as an executive officer of the Company appointed by the Committee or the Board.
(o) “Good Reason” means the occurrence during a Change in Control Period of any
of the following conditions without the Participant’s informed written consent,
which condition(s) remain(s) in effect thirty (30) days after written notice to
the Company from the Participant of such condition(s) and which notice must have
been given within ninety (90) days following the initial occurrence of such
condition(s):
(1) a material diminution in the Participant’s authority, duties or
responsibilities, causing the Participant’s position to be of materially lesser
rank or responsibility within the Company or an equivalent business unit of its
parent, as measured against the Participant’s authority, duties or
responsibilities immediately prior to the Change in Control;
(2) a material diminution in the authority, duties or responsibilities of the
officer to whom the Participant is required to report, causing such officer’s
position to be of materially lesser rank or responsibility within the Company or
an equivalent business unit of its parent, as measured against the authority,
duties and responsibilities of the officer to whom the Participant was required
to report immediately prior to the Change in Control, including a requirement
that the Participant report to a corporate officer or employee instead of
reporting directly to the board of directors of the Company Group or the
Successor;
(3) a material decrease in the Participant’s Base Salary Rate or Annual Bonus
Rate (subject to applicable performance requirements with respect to the actual
amount of the Annual Bonus Rate earned and paid);
(4) a material decrease in the size of the budget within the Company Group over
which the Participant has responsibility, measured against the budget within the
Company group over which the Participant had responsibility immediately prior to
the Change in Control;
(5) the relocation of the Participant’s work place for the Company Group to a
location that increases the regular commute distance between the Participant’s
residence and work place by more than thirty (30) miles (one-way); or
(6) any material breach of this Plan by the Company or its Successor with
respect to the Participant.
The existence of Good Reason shall not be affected by the Participant’s
temporary incapacity due to physical or mental illness not constituting a
Disability. The Participant’s continued employment for a period not exceeding
one hundred eighty (180) days following the occurrence of any condition
constituting Good Reason shall not constitute consent to, or a waiver of rights
with respect to, such condition. For the purposes of any determination regarding
the existence of Good Reason hereunder, any claim by the Participant that Good
Reason exists shall be presumed to be correct unless the Company establishes to
the Board that Good Reason does not exist, and the Board, acting in good faith,
affirms such determination by a vote of not less than two-thirds of its entire
membership (excluding the Participant if the Participant is a member of the
Board).

 

-4-



--------------------------------------------------------------------------------



 



(p) “Incumbent Director” means a director who either (1) is a member of the
Board as of the Effective Date, or (2) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but (3) was not elected or
nominated in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.
(q) “Key Employee” means an individual, other than the Chief Executive Officer
or an Executive Officer, who immediately prior to the consummation of a Change
in Control is employed by the Company Group and has been designated by the Board
or Committee as eligible to participate in the Plan.
(r) “Option” means any option to purchase shares of the capital stock of the
Company or of any other member of the Company Group granted to a Participant by
the Company or any other Company Group member, whether granted before or after a
Change in Control, including any such option which is assumed by, or for which a
replacement option is substituted by, the Successor or any other member of the
Company Group in connection with a Change in Control.
(s) “Participant” means each Executive Officer and each Key Employee designated
by the Committee to participate in the Plan, provided such individual has
executed a Participation Agreement.
(t) “Participation Agreement” means an Agreement to Participate in the Plan in
the form attached hereto as Exhibit A or in such other form as the Committee may
approve from time to time; provided, however, that, after a Participation
Agreement has been entered into between a Participant and the Company, it may be
modified only by a supplemental written agreement executed by both the
Participant and the Company. The terms of such forms of Participation Agreement
need not be identical with respect to each Participant. For example, a
Participation Agreement may limit the duration of a Participant’s participation
in the Plan or may modify the definitions of “Change in Control,” “Cause,” or
“Good Reason” with respect to a Participant.
(u) “Performance-Based Equity Award” means an Equity Award granted to a
Participant prior to a Change in Control, the vesting or earning of which is
conditioned in whole or in part upon the achievement of one or more performance
goals (e.g., the attainment of a target stock price or achievement of a
corporate financial goal), notwithstanding that the vesting or earning of such
Equity Award may also be conditioned upon the continued performance of services
by the Participant for the Company Group.
(v) “Release” means a general release of all known and unknown claims against
the Company and its affiliates and their stockholders, directors, officers,
employees, agents, successors and assigns substantially in the form attached
hereto as Exhibit B (“General Release of Claims [Age 40 and over]”) or Exhibit C
(“General Release of Claims [Under age 40]”), whichever is applicable, with any
modifications thereto determined by legal counsel to the Company to be necessary
or advisable to comply with applicable law or to accomplish the intent of
Section 8 (Exclusive Remedy) hereof.

 

-5-



--------------------------------------------------------------------------------



 



(w) “Restricted Stock” means any compensatory award of shares of the capital
stock of the Company or of any other member of the Company Group granted to a
Participant by the Company or any other Company Group member, whether such
shares are granted or acquired before or after a Change in Control, including
any shares issued in exchange for any such shares by the Successor or any other
member of the Company Group in connection with a Change in Control.
(x) “Restricted Stock Units” mean any compensatory award of rights to receive
shares of the capital stock or cash in an amount measured by the value of shares
of the capital stock of the Company or of any other member of the Company Group
granted to a Participant by the Company or any other Company Group member,
whether such rights are granted before or after a Change in Control, including
any such rights assumed by, or issued in exchange for any such rights by, the
Successor or any other member of the Company Group in connection with a Change
in Control.
(y) “Section 409A” means Section 409A of the Code and any applicable regulations
and other administrative guidance promulgated thereunder.
(z) “Section 409A Deferred Compensation” means compensation and benefits
provided by the Plan that constitute deferred compensation subject to and not
exempted from the requirements of Section 409A.
(aa) “Separation from Service” means a separation from service within the
meaning of Section 409A.
(bb) “Service-Based Equity Award” means an Equity Award granted to a Participant
prior to a Change in Control, the vesting or earning of which is conditioned
solely upon the continued performance of services by the Participant for the
Company Group.
(cc) “Severance Benefit Period” means (1) with respect to a Participant who is
the Chief Executive Officer, a period of twenty-four (24) months, (2) with
respect to a Participant who is an Executive Officer, a period of twelve
(12) months, and (3) with respect to a Participant who is a Key Employee, a
period as determined by the Committee and set forth in such Participant’s
Participation Agreement.
(dd) “Specified Employee” means a specified employee within the meaning of
Section 409A.
(ee) “Successor” means any successor in interest to substantially all of the
business and/or assets of the Company.

 

-6-



--------------------------------------------------------------------------------



 



(ff) “Termination Upon a Change in Control” means the occurrence of any of the
following events during the Change in Control Period:
(1) termination by the Company Group of the Participant’s employment for any
reason other than Cause; or
(2) the Participant’s resignation for Good Reason from all capacities in which
the Participant is then rendering service to the Company Group, provided that
such resignation occurs no later than one hundred eighty (180) days following
the initial occurrence of the condition constituting Good Reason;
provided, further, however, that Termination Upon a Change in Control shall not
include any termination of the Participant’s employment which is (i) for Cause,
(ii) a result of the Participant’s death or Disability, or (iii) a result of the
Participant’s voluntary termination of employment other than for Good Reason.
2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.
3. Eligibility
The Committee shall designate those officers and key employees of the Company or
any other member of the Company Group who shall be eligible to become
Participants in the Plan. To become a Participant, the designated officer or key
employee must execute a Participation Agreement.
4. Treatment of Equity Awards Upon a Change in Control
4.1 Acceleration of Vesting Upon Non-Assumption of Service-Based Equity Awards.
Notwithstanding any provision to the contrary contained in any plan or agreement
evidencing a Service-Based Equity Award, in the event of a Change in Control in
which the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiring
Corporation”), does not assume or continue the Company’s rights and obligations
under the then-outstanding Service-Based Equity Award or substitute for such
Service-Based Equity Award a substantially equivalent equity award for the
Acquiring Corporation’s stock, then the vesting and exercisability of such
Service-Based Equity Award which is not assumed, continued or substituted for
shall be accelerated in full effective immediately prior to but conditioned upon
the consummation of the Change in Control, provided that the Participant remains
an employee or other service provider with the Company Group immediately prior
to the Change in Control.
4.2 Acceleration of Vesting of Performance-Based Equity Awards. Notwithstanding
any provision to the contrary contained in any plan or agreement evidencing a
Performance-Based Equity Award, in the event of a Change in Control the vesting
and exercisability of such Performance-Based Equity Awards shall be accelerated
in full immediately prior to but conditioned upon the consummation of the Change
in Control (assuming for the purpose of determining the extent of such
acceleration, if applicable, that one hundred percent (100%) of the target level
of performance has been achieved), provided that the Participant remains an
employee or other service provider with the Company Group immediately prior to
the Change in Control.

 

-7-



--------------------------------------------------------------------------------



 



The provisions of this Section 4 with respect to all amounts that constitute
Section 409A Deferred Compensation shall be subject to, limited by and construed
in accordance with the requirements of Section 409A and Section 6.2 below.
5. Termination Upon a Change in Control
In the event of a Participant’s Termination Upon a Change in Control:
5.1 Accrued Obligations. The Participant shall be entitled to receive:
(a) all salary, commissions, bonuses and accrued but unused vacation earned
through the date of the Participant’s termination of employment;
(b) reimbursement within ten (10) business days of submission, within thirty
(30) days following the Participant’s termination of employment, of proper
expense reports of all expenses reasonably and necessarily incurred by the
Participant in connection with the business of the Company Group prior to his or
her termination of employment; and
(c) the benefits, if any, under any Company Group retirement plan, nonqualified
deferred compensation plan or stock-based compensation plan or agreement (other
than any such plan or agreement pertaining to an Equity Award whose treatment is
prescribed by Section 4 or Section 5.2(c)), health benefits plan or other
Company Group benefit plan to which the Participant may be entitled pursuant to
the terms of such plans or agreements.
5.2 Severance Benefits. Provided that the Participant executes the Release
applicable to such Participant and such Release becomes effective in accordance
with its terms prior to the applicable date on which payment is to be made, the
Participant shall be entitled to receive the following severance payments and
benefits:
(a) Salary and Bonus. Subject to Section 6.2, the Company shall pay to the
Participant in a lump sum cash payment on the sixtieth (60th) day following the
Participant’s Termination Upon a Change in Control an amount equal to the sum
of:
(1) the product of the Participant’s Severance Benefit Period and the
Participant’s Base Salary Rate;
(2) (i) for a Participant who is the Chief Executive Officer, two hundred
percent (200%) of the Participant’s Annual Bonus Rate, (ii) for a Participant
who is an Executive Officer, one hundred percent (100%) of the Participant’s
Annual Bonus Rate and (iii) for a Participant who is a Key Employee, such
portion of the Participant’s Annual Bonus Rate as is determined by the Committee
and set forth in such Participant’s Participation Agreement; and

 

-8-



--------------------------------------------------------------------------------



 



(3) all annual incentive bonuses earned by the Participant for the fiscal year
of the Company prior to the year of the Participant’s Termination Upon a Change
in Control which remain unpaid as of the date of such termination of employment.
(b) Health and Life Insurance Benefits. Subject to Section 6.2, for the period
commencing immediately following the Participant’s Termination Upon a Change in
Control and continuing for the duration of the Severance Benefit Period
applicable to the Participant, the Company shall arrange to provide the
Participant and his or her dependents with health benefits (including medical
and dental) and life insurance substantially similar to that provided to the
Participant and his or her dependents immediately prior to the date of such
termination of employment, including the continuation of Exec-U-Care or any
similar policy in force for the benefit of the Participant immediately prior to
the Termination Upon a Change in Control or shall reimburse the Participant for
the cost of obtaining such benefits to the extent described below. Such benefits
shall be provided to the Participant at the same premium cost to the Participant
and at the same coverage level as in effect as of the Participant’s Termination
Upon a Change in Control; provided, however, that the Participant shall be
subject to any change in the premium cost and/or level of coverage applicable
generally to all employees holding the position or comparable position with the
Company Group which the Participant held immediately prior to the Termination
Upon a Change in Control. The Company may satisfy its obligation to provide a
continuation of health benefits, other than continuation of the Exec-U-Care or
similar policy, by paying that portion of the Participant’s premiums required
under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”) that exceeds
the amount of premiums that the Participant would have been required to pay for
continuing coverage had he or she continued in employment. If the Company is not
reasonably able to continue such coverage under the Company’s health benefit
plans, the Company shall provide substantially equivalent coverage under other
sources or will reimburse (without a tax gross-up) the Participant for premiums
(in excess of the Participant’s premium cost described above) incurred by the
Participant to obtain his or her own such coverage. If the Participant and/or
the Participant’s dependents become eligible to receive such coverage under
another employer’s health benefit plans during the applicable Severance Benefit
Period, the Participant shall report such eligibility to the Company, and the
Company’s obligations under this subsection shall be secondary to the coverage
provided by such other employer’s plans. For the balance of any period in excess
of the applicable Severance Benefit Period during which the Participant is
entitled to continuation coverage under COBRA, the Participant shall be entitled
to maintain coverage for himself or herself and the Participant’s eligible
dependents at the Participant’s own expense.
(c) Acceleration of Vesting of Equity Awards. Notwithstanding any provision to
the contrary contained in any plan or agreement evidencing an Equity Award
granted to a Participant but, subject to Section 6.2, the vesting,
exercisability and settlement of each of the Participant’s outstanding Equity
Awards which were not otherwise accelerated pursuant to Section 4 shall be
accelerated in full effective as of the date of the Participant’s Termination
Upon a Change in Control so that each Equity Award held by the Participant shall
be immediately exercisable and fully vested (and, in the case of Restricted
Stock Units, performance shares, performance units and similar stock-based
compensation, shall be settled in full), as of the date of the Participant’s
Termination Upon a Change in Control.

 

-9-



--------------------------------------------------------------------------------



 



5.3 Indemnification; Insurance.
(a) In addition to any rights a Participant may have under any indemnification
agreement previously entered into between the Company and such Participant (a
“Prior Indemnity Agreement”), from and after the date of the Participant’s
Termination Upon a Change in Control, the Company shall indemnify and hold
harmless the Participant against any costs or expenses (including attorneys’
fees), judgments, fines, losses, claims, damages or liabilities incurred in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, administrative or investigative, by reason of the fact that the
Participant is or was a director, officer, employee or agent of the Company
Group, or is or was serving at the request of the Company Group as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, whether asserted or claimed prior to, at or after the
date of the Participant’s termination of employment, to the fullest extent
permitted under applicable law, and the Company shall also advance fees and
expenses (including attorneys’ fees) as incurred by the Participant to the
fullest extent permitted under applicable law. In the event of a conflict
between the provisions of a Prior Indemnity Agreement and the provisions of this
Plan, the Participant may elect which provisions shall govern.
(b) For a period of six (6) years from and after the date of the Termination
Upon a Change in Control of a Participant who was an officer and/or director of
the Company at any time prior to such termination of employment, the Company
shall maintain a policy of directors’ and officers’ liability insurance for the
benefit of such Participant which provides him or her with coverage no less
favorable than that provided for the Company’s continuing officers and
directors.
6. Certain Federal Tax Considerations
6.1 Federal Excise Tax Under Section 4999 of the Code.
(a) Treatment of Excess Parachute Payments. In the event that any payment or
benefit received or to be received by a Participant pursuant to this Plan or
otherwise payable to the Participant (collectively, the “Payments”) would
subject the Participant to any excise tax pursuant to Section 4999 of the Code,
or any similar or successor provision (the “Excise Tax”), due to the
characterization of the Payments as “excess parachute payments” under
Section 280G of the Code or any similar or successor provision (“Section 280G”),
then, notwithstanding the other provisions of this Plan, the amount of such
Payments will not exceed the amount which produces the greatest after-tax
benefit to the Participant.
(b) Determination of Amounts. All computations and determinations called for by
this Section 6.1 shall be promptly determined and reported in writing to the
Company and the Participant by independent public accountants or other
independent advisors selected by the Company and reasonably acceptable to the
Participant (the “Accountants”), and all such computations and determinations
shall be conclusive and binding upon the Participant and the Company. For the
purposes of such determinations, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determinations. The Company shall bear all fees and expenses
charged by the Accountants in connection with such services.

 

-10-



--------------------------------------------------------------------------------



 



6.2 Compliance with Section 409A. Notwithstanding any other provision of the
Plan to the contrary, the provision, time and manner of payment or distribution
of all compensation and benefits provided by the Plan that constitute
Section 409A Deferred Compensation shall be subject to, limited by and construed
in accordance with the requirements of Section 409A, including the following:
(a) Separation from Service. Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to Sections 5 or
6.1 upon a Participant’s Termination Upon a Change in Control shall be paid or
provided only at the time of a termination of Participant’s employment which
constitutes a Separation from Service.
(b) Six-Month Delay Applicable to Specified Employees. Payments and benefits
constituting Section 409A Deferred Compensation to be paid or provided pursuant
to Sections 5 or 6.1 pursuant to the Separation from Service of a Participant
who is a Specified Employee shall be paid or provided commencing on the later of
(1) the date that is six (6) months and one (1) day after the date of such
Separation from Service or, if earlier, the date of death of the Participant (in
either case, the “Delayed Payment Date”), or (2) the date or dates on which such
Section 409A Deferred Compensation would otherwise be paid or provided in
accordance with Section 5 or 6.1, as applicable. All such amounts that would,
but for this Section 6.2(b), become payable prior to the Delayed Payment Date
shall be accumulated and paid on the Delayed Payment Date.
(c) Limitation on Health and Life Insurance Benefits. To the extent that all or
any portion of the Company’s payment or reimbursement to the Participant for the
cost of the Company’s obligation to provide health benefits and/or life
insurance benefits pursuant to Section 5.2(b) (the “Company-Provided Benefits”)
would exceed an amount for which, or continue for a period of time in excess of
which, such Company Provided Benefits would qualify for an exemption from
treatment as Section 409A Deferred Compensation, the Company shall, for the
duration of the applicable Severance Benefit Period, pay or reimburse the
Participant for the applicable Company-Provided Benefits in an amount not to
exceed $50,000 per calendar year or any portion thereof included in the
Severance Benefit Period. The amount of Company-Provided Benefits furnished in
any taxable year of the Participant shall not affect the amount of
Company-Provided Benefits furnished in any other taxable year of the
Participant. Any right of a Participant to Company-Provided Benefits shall not
be subject to liquidation or exchange for another benefit. Any reimbursement for
Company-Provided Benefits to which a Participant is entitled shall be paid no
later than the last day of the Participant’s taxable year following the taxable
year in which the Participant’s expense for such Company-Provided Benefits was
incurred.
(d) Equity Awards. The vesting of any Equity Award which constitutes
Section 409A Deferred Compensation and is held by a Participant who is a
Specified Employee shall be accelerated in accordance with Section 5.2(c) to the
extent applicable; provided, however, that the payment in settlement of any such
Equity Award shall occur on the Delayed Payment Date. Equity Awards which vest
and become payable upon a Change in Control in accordance with Section 4 shall
not be subject to this Section.

 

-11-



--------------------------------------------------------------------------------



 



7. Conflict in Benefits; Noncumulation of Benefits
7.1 Effect of Plan. The terms of this Plan, when accepted by a Participant
pursuant to an executed Participation Agreement, shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Plan and, subject to Section 7.2, shall be the exclusive
agreement for the determination of any payments and benefits due to the
Participant upon the events described in Sections 4, 5 and 6.
7.2 Noncumulation of Benefits. Except as expressly provided in a written
agreement between a Participant and the Company entered into after the date of
such Participant’s Participation Agreement and which expressly disclaims this
Section 7.2 and is approved by the Committee, the total amount of payments and
benefits that may be received by the Participant as a result of the events
described in Sections 4, 5 and 6 pursuant to (a) the Plan, (b) any agreement
between the Participant and the Company or (c) any other plan, practice or
statutory obligation of the Company, shall not exceed the amount of payments and
benefits provided by this Plan upon such events (plus any payments and benefits
provided pursuant to an agreement evidencing a Prior Indemnity Agreement), and
the aggregate amounts payable under this Plan shall be reduced to the extent of
any excess (but not below zero).
8. Exclusive Remedy
The payments and benefits provided by Section 5 and Section 6 (plus any payments
and benefits provided pursuant to an agreement evidencing a Prior Indemnity
Agreement), if applicable, shall constitute the Participant’s sole and exclusive
remedy for any alleged injury or other damages arising out of the cessation of
the employment relationship between the Participant and the Company in the event
of the Participant’s Termination Upon a Change in Control. The Participant shall
be entitled to no other compensation, benefits, or other payments from the
Company as a result of any Termination Upon a Change in Control with respect to
which the payments and benefits described in Section 5 and Section 6 (plus any
payments and benefits provided pursuant to an agreement evidencing a Prior
Indemnity Agreement), if applicable, have been provided to the Participant,
except as expressly set forth in this Plan or, subject to the provisions of
Section 7.2, in a duly executed employment agreement between Company and the
Participant.
9. Proprietary and Confidential Information
The Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company.
10. Nonsolicitation
If the Company performs its obligations to deliver the payments and benefits set
forth in Section 5 and Section 6 (plus any payments and benefits provided
pursuant to an agreement evidencing an Equity Award or a Prior Indemnity
Agreement), then for a period equal to the Severance Benefit Period applicable
to a Participant following the Participant’s Termination Upon a Change in
Control, the Participant shall not, directly or indirectly, recruit, solicit or
invite the solicitation of any employees of the Company or any other member of
the Company Group to terminate their employment relationship with the Company
Group.

 

-12-



--------------------------------------------------------------------------------



 



11. No Contract of Employment
Neither the establishment of the Plan, nor any amendment thereto, nor the
payment of any benefits shall be construed as giving any person the right to be
retained by the Company, a Successor or any other member of the Company Group.
Except as otherwise established in an employment agreement between the Company
and a Participant, the employment relationship between the Participant and the
Company is an “at-will” relationship. Accordingly, either the Participant or the
Company may terminate the relationship at any time, with or without cause, and
with or without notice except as otherwise provided by Section 15. In addition,
nothing in this Plan shall in any manner obligate any Successor or other member
of the Company Group to offer employment to any Participant or to continue the
employment of any Participant which it does hire for any specific duration of
time.
12. Claims for Benefits
12.1 ERISA Plan. This Plan is intended to be (a) an employee welfare plan as
defined in Section 3(1) of Employee Retirement Income Security Act of 1974
(“ERISA”) and (b) a “top-hat” plan maintained for the benefit of a select group
of management or highly compensated employees of the Company Group.
12.2 Application for Benefits. All applications for payments and/or benefits
under the Plan (“Benefits”) shall be submitted to the Company’s [Vice President,
Human Resources] (the “Claims Administrator”), with a copy to the Company’s
General Counsel. Applications for Benefits must be in writing on forms
acceptable to the Claims Administrator and must be signed by the Participant or
beneficiary. The Claims Administrator reserves the right to require the
Participant or beneficiary to furnish such other proof of the Participant’s
expenses, including without limitation, receipts, canceled checks, bills, and
invoices as may be required by the Claims Administrator.
12.3 Appeal of Denial of Claim.
(a) If a claimant’s claim for Benefits is denied, the Claims Administrator shall
provide notice to the claimant in writing of the denial within ninety (90) days
after its submission. The notice shall be written in a manner calculated to be
understood by the claimant and shall include:
(1) The specific reason or reasons for the denial;
(2) Specific references to the Plan provisions on which the denial is based;
(3) A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and
(4) An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.

 

-13-



--------------------------------------------------------------------------------



 



(b) If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant before the end of the initial ninety (90) day
period. In no event shall such extension exceed ninety (90) days.
(c) If a claim for Benefits is denied, the claimant, at the claimant’s sole
expense, may appeal the denial to the Committee (the “Appeals Administrator”)
within sixty (60) days of the receipt of written notice of the denial. In
pursuing such appeal the applicant or his duly authorized representative:
(1) may request in writing that the Appeals Administrator review the denial;
(2) may review pertinent documents; and
(3) may submit issues and comments in writing.
(d) The decision on review shall be made within sixty (60) days of receipt of
the request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of the
request for review. If such an extension of time is required, written notice of
the extension shall be furnished to the claimant before the end of the original
sixty (60) day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and, if the
decision on review is a denial of the claim for Benefits, shall include:
(1) The specific reason or reasons for the denial;
(2) Specific references to the Plan provisions on which the denial is based;
(3) A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and
(4) An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.
13. Arbitration
13.1 Disputes Subject to Arbitration. Any claim, dispute or controversy arising
out of this Plan, the interpretation, validity or enforceability of this Plan or
the alleged breach thereof shall be submitted by the parties to binding
arbitration by the American Arbitration Association or as otherwise required by
ERISA; provided, however, that (a) the arbitrator shall have no authority to
make any ruling or judgment that would confer any rights with respect to trade
secrets, confidential and proprietary information or other intellectual
property; and (b) this arbitration provision shall not preclude the parties from
seeking legal and equitable relief from any court having jurisdiction with
respect to any disputes or claims relating to or arising out of the misuse or
misappropriation of intellectual property. Judgment may be entered on the award
of the arbitrator in any court having jurisdiction.

 

-14-



--------------------------------------------------------------------------------



 



13.2 Site of Arbitration. The site of the arbitration proceeding shall be in
Santa Clara, California or any other site mutually agreed to by the Company and
the Participant.
13.3 Costs and Expenses Borne by Company. All costs and expenses of arbitration,
including but not limited to reasonable attorneys’ fees and other costs
reasonably incurred by the Participant in connection with arbitration in
accordance with this Section 13, shall be paid by the Company. Notwithstanding
the foregoing, if the Participant initiates the arbitration, and the arbitrator
finds that the Participant’s claims were totally without merit or frivolous,
then the Participant shall be responsible for the Participant’s own attorneys’
fees and costs
14. Successors and Assigns
14.1 Successors of the Company. The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place.
14.2 Acknowledgment by Company. If, after a Change in Control, the Company fails
to reasonably confirm that it has performed the obligation described in
Section 14.1 within twenty (20) business days after written notice from the
Participant, such failure shall be a material breach of this Plan and shall
entitle the Participant to resign for Good Reason and to receive the benefits
provided under this Plan in the event of Termination Upon a Change in Control.
14.3 Heirs and Representatives of Participant. This Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises, legatees or other beneficiaries. If the Participant should die while
any amount would still be payable to the Participant hereunder (other than
amounts which, by their terms, terminate upon the death of the Participant) if
the Participant had continued to live, then all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.

 

-15-



--------------------------------------------------------------------------------



 



15. Notices
15.1 General. For purposes of this Plan, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States certified mail,
return receipt requested, or by overnight courier, postage prepaid, as follows:
(a) if to the Company:
Trident Microsystems, Inc.
3408 Garrett Drive
Santa Clara, CA 95054-28803
Attention: General Counsel
(b) if to the Participant, at the home address which the Participant most
recently communicated to the Company in writing.
Either party may provide the other with notices of change of address, which
shall be effective upon receipt.
15.2 Notice of Termination. Any termination by the Company of the Participant’s
employment during the Change in Control Period or any resignation by the
Participant during the Change in Control Period shall be communicated by a
notice of termination or resignation to the other party hereto given in
accordance with Section 15.1. Such notice shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date.
16. Termination and Amendment of Plan
This Plan and/or any Participation Agreement executed by a Participant may not
be terminated with respect to such Participant without the written consent of
the Participant and the approval of the Committee. This Plan and/or any
Participation Agreement executed by a Participant may be modified, amended or
superseded with respect to such Participant only by a supplemental written
agreement between the Participant and the Company approved by the Committee.
Notwithstanding any other provision of the Plan to the contrary, the Committee
may, in its sole and absolute discretion and without the consent of any
Participant, amend the Plan or any Participation Agreement, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming the Plan or such Participation Agreement to any present or future
law relating to plans of this or similar nature (including, but not limited to,
Section 409A of the Code), and to the administrative regulations and rulings
promulgated thereunder.
17. Miscellaneous Provisions
17.1 Administration. The Plan shall be administered by the Committee. The
Committee shall have the exclusive discretion and authority to establish rules,
forms and procedures for the administration of the Plan, to construe and
interpret the Plan, and to decide all questions of fact, interpretation,
definition, computation or administration arising in connection with the Plan,
including, but not limited to, eligibility to participate in the Plan and the
amount of benefits paid under the Plan. The rules, interpretations and other
actions of the Committee shall be binding and conclusive on all persons.

 

-16-



--------------------------------------------------------------------------------



 



17.2 Unfunded Obligation. Any amounts payable to Participants pursuant to the
Plan are unfunded obligations. The Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of the Company.
17.3 No Duty to Mitigate; Obligations of Company. A Participant shall not be
required to mitigate the amount of any payment or benefit contemplated by this
Plan by seeking employment with a new employer or otherwise, nor shall any such
payment or benefit (except for benefits to the extent described in
Section 5.2(b)) be reduced by any compensation or benefits that the Participant
may receive from employment by another employer. Except as otherwise provided by
this Plan, the obligations of the Company to make payments to the Participant
and to make the arrangements provided for herein are absolute and unconditional
and may not be reduced by any circumstances, including without limitation any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Participant or any third party at any time.
17.4 No Representations. By executing a Participation Agreement, the Participant
acknowledges that in becoming a Participant in the Plan, the Participant is not
relying and has not relied on any promise, representation or statement made by
or on behalf of the Company which is not set forth in this Plan.
17.5 Waiver. No waiver by the Participant or the Company of any breach of, or of
any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
17.6 Choice of Law. The validity, interpretation, construction and performance
of this Plan shall be governed by the substantive laws of the State of
California, without regard to its conflict of law provisions.
17.7 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.
17.8 Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of any Participant
under the Plan shall be liable for, or subject to, any obligation or liability
of such Participant.
17.9 Tax Withholding. All payments made pursuant to this Plan will be subject to
withholding of applicable income and employment taxes.

 

-17-



--------------------------------------------------------------------------------



 



17.10 Consultation with Legal and Financial Advisors. By executing a
Participation Agreement, the Participant acknowledges that this Plan confers
significant legal rights, and may also involve the waiver of rights under other
agreements; that the Company has encouraged the Participant to consult with the
Participant’s personal legal and financial advisors; and that the Participant
has had adequate time to consult with the Participant’s advisors before
executing the Participation Agreement.
17.11 Further Assurances. From time to time, at the Company’s request and
without further consideration, the Participant shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of the Plan, the Participant’s
Participation Agreement and the Release, and to provide adequate assurance of
the Participant’s due performance thereunder.
18. Agreement
By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan. This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Plan was duly adopted by the Compensation Committee of the Board
effective on January 23, 2008.
 

 

-18-



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
AGREEMENT TO PARTICIPATE IN THE
TRIDENT MICROSYSTEMS, INC.
EXECUTIVE RETENTION AND SEVERANCE PLAN

 

 



--------------------------------------------------------------------------------



 



AGREEMENT TO PARTICIPATE IN THE
TRIDENT MICROSYSTEMS, INC.
EXECUTIVE RETENTION AND SEVERANCE PLAN
As Adopted January 23, 2008
In consideration of the benefits provided by the Trident Microsystems, Inc.
Executive Retention and Severance Plan, as adopted January 23, 2008 (the
“Plan”), the undersigned employee of Trident Microsystems, Inc. (the “Company”)
or any of its subsidiaries and the Company agree that, as of the date written
below, the undersigned shall become a Participant in the Plan and shall be fully
bound by and subject to all of its provisions. All references to a “Participant”
in the Plan shall be deemed to refer to the undersigned.
[The undersigned is a “Key Employee” (as defined by the Plan) as of the date of
this Agreement. If the undersigned remains a Key Employee, but not an “Executive
Officer,” for the purpose of determining any severance payments or benefits to
which the undersigned may become entitled under the Plan, the “Severance Benefit
Period” applicable to the undersigned shall be periods of  _____  months and the
applicable portion of the undersigned’s Annual Bonus Rate for purposes of
Section 5.2(a)(2) of the Plan shall be  _____%.]
The undersigned employee acknowledges that the Plan confers significant legal
rights and may also constitute a waiver of rights under other agreements with
the Company; that the Company has encouraged the undersigned to consult with the
undersigned’s personal legal and financial advisors; and that the undersigned
has had adequate time to consult with the undersigned’s advisors before
executing this agreement.
The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan. The undersigned employee further acknowledges that (1) by accepting
the arbitration provision set forth in Section 13 of the Plan, the undersigned
is waiving any right to a jury trial in the event of any dispute covered by such
provision and (2) except as otherwise established in an employment agreement
between a member of the Company Group and the undersigned, the employment
relationship between the undersigned and his or her employer is an “at-will”
relationship.
Executed on  _____.

                  PARTICIPANT       TRIDENT MICROSYSTEMS, INC.    
 
               
 
      By:        
 
Signature
         
 
   
 
               
 
      Title:        
 
Name Printed
         
 
   
 
               
 
Address
               
 
               
 
               

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
GENERAL RELEASE OF CLAIMS
[Age 40 and over]

 

 



--------------------------------------------------------------------------------



 



GENERAL RELEASE OF CLAIMS
[Age 40 and over]
This Agreement is by and between [Employee Name] (“Employee”) and [Trident
Microsystems, Inc. or successor that agrees to assume the Executive Retention
and Severance Plan following a Change in Control] (the “Company”). This
Agreement will become effective on the eighth (8th) day after it is signed by
Employee (the “Effective Date”), provided that the Company has signed this
Agreement and Employee has not revoked this Agreement (by written notice to
[Company Contact Name] at the Company) prior to that date.
RECITALS
A. Employee was employed by the Company or its  _____  subsidiary as of  _____,
 _____.
B. Employee and the Company entered into an Agreement to Participate in the
Trident Microsystems, Inc. Executive Retention and Severance Plan (such
agreement and plan being referred to herein as the “Plan”) effective as of
 _____,  _____  wherein Employee is entitled to receive certain benefits in the
event of a Termination Upon a Change in Control (as defined by the Plan),
provided Employee signs and does not revoke a Release (as defined by the Plan).
C. A Change in Control (as defined by the Plan) has occurred as a result of
[briefly describe change in control]
D. Employee’s employment is being terminated as a result of a Termination Upon a
Change in Control. Employee’s last day of work and termination are effective as
of  _____,  _____. Employee desires to receive the payments and benefits
provided by the Plan by executing this Release.
NOW, THEREFORE, the parties agree as follows:
1. The Company shall provide Employee with the applicable payments and benefits
set forth in the Plan in accordance with the terms of the Plan. Employee
acknowledges that the payments and benefits made pursuant to this paragraph are
made in full satisfaction of the Company’s obligations under the Plan. Employee
further acknowledges that Employee has been paid all wages and accrued, unused
vacation that Employee earned during his or her employment with the Company or
its subsidiary.
2. Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever related to Employee’s employment by the Company or a
subsidiary or the termination of such employment and occurring or existing at
any time up to and including the date on which Employee signs this Agreement,
including, but not limited to, any claims of breach of written, oral or implied
contract, wrongful termination, retaliation, fraud, defamation, infliction of
emotional distress, or national origin, race, age, sex, sexual orientation,
disability or other discrimination or harassment under the Civil Rights Act of
1964, the Age Discrimination In Employment Act of 1967, the Americans with
Disabilities Act, the Fair Employment and Housing Act or any other applicable
law. Notwithstanding the foregoing, this release shall not apply to (a) any
right of the Employee pursuant to Section 5.3 of the Plan or pursuant to a Prior
Indemnity Agreement (as such term is defined by the Plan) or (b) any rights or
claims that cannot be released by Employee as a matter of law, including, but
not limited to, any claims for indemnity under California Labor Code
Section 2802.

 

 



--------------------------------------------------------------------------------



 



3. Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
any comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
4. Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and their obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company or its subsidiary and Employee, (ii) the Plan, (iii) any Prior Indemnity
Agreement (as such term is defined by the Plan) to which Employee is a party,
and (iv) any agreement between the Company or its subsidiary and Employee
evidencing an Equity Award (as such term is defined by the Plan), as modified by
the Plan.
5. This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.
6. The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to binding
arbitration pursuant to Section 13 of the Plan.
7. The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be subject to binding arbitration, to the
extent permitted by law, in Santa Clara, California or any other site mutually
agreed to by the Company and Employee, before the American Arbitration
Association, as provided in this paragraph. The parties agree to and hereby
waive their rights to jury trial as to such matters to the extent permitted by
law; provided however, that (a) the arbitrator shall have no authority to make
any ruling or judgment that would confer any rights with respect to trade
secrets, confidential and proprietary information or other intellectual
property; and (b) this arbitration provision shall not preclude the parties from
seeking legal and equitable relief from any court having jurisdiction with
respect to any disputes or claims relating to or arising out of the misuse or
misappropriation of intellectual property. The Company shall bear the costs of
the arbitrator, forum and filing fees and each party shall bear its own
respective attorney fees and all other costs, unless otherwise provided by law
and awarded by the arbitrator.

 

-2-



--------------------------------------------------------------------------------



 



8. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO 45 DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND
BENEFITS DESCRIBED IN PARAGRAPH 1.

                     
Dated:
                                                  [Employee Name]    
 
                                [Company]    
 
                   
Dated:
          By:        

 

-3-



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
GENERAL RELEASE OF CLAIMS
[Under age 40]

 

 



--------------------------------------------------------------------------------



 



GENERAL RELEASE OF CLAIMS
[Under age 40]
This Agreement is by and between [Employee Name] (“Employee”) and [Trident
Microsystems, Inc. or successor that agrees to assume the Executive Retention
and Severance Plan following a Change in Control] (the “Company”). This
Agreement is effective on the day it is signed by Employee (the “Effective
Date”).
RECITALS
A. Employee was employed by the Company or its  _____  subsidiary as of  _____,
 _____.
B. Employee and the Company entered into an Agreement to Participate in the
Trident Microsystems, Inc. Executive Retention and Severance Plan (such
agreement and plan being referred to herein as the “Plan”) effective as of
 _____,  _____  wherein Employee is entitled to receive certain benefits in the
event of a Termination Upon a Change in Control (as defined by the Plan),
provided Employee signs a Release (as defined by the Plan).
C. A Change in Control (as defined by the Plan) has occurred as a result of
[briefly describe change in control]
D. Employee’s employment is being terminated as a result of a Termination Upon a
Change in Control. Employee’s last day of work and termination are effective as
of  _____,  _____  (the “Termination Date”). Employee desires to receive the
payments and benefits provided by the Plan by executing this Release.
NOW, THEREFORE, the parties agree as follows:
1. The Company shall provide Employee with the applicable payments and benefits
set forth in the Plan in accordance with the terms of the Plan. Employee
acknowledges that the payments and benefits made pursuant to this paragraph are
made in full satisfaction of the Company’s obligations under the Plan. Employee
further acknowledges that Employee has been paid all wages and accrued, unused
vacation that Employee earned during his or her employment with the Company or
its subsidiary.
2. Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever related to Employee’s employment by the Company or a
subsidiary or the termination of such employment and occurring or existing at
any time up to and including the date on which Employee signs this Agreement,
including, but not limited to, any claims of breach of written, oral or implied
contract, wrongful termination, retaliation, fraud, defamation, infliction of
emotional distress, or national origin, race, sex, sexual orientation,
disability or other discrimination or harassment under the Civil Rights Act of
1964, the Americans with Disabilities Act, the Fair Employment and Housing Act
or any other applicable law. Notwithstanding the foregoing, this release shall
not apply to (a) any right of the Employee pursuant to Sections 5.3 of the Plan
or pursuant to a Prior Indemnity Agreement (as such term is defined by the
Plan), or (b) any rights or claims that cannot be released by Employee as a
matter of law, including, but not limited to, any claims for indemnity under
California Labor Code Section 2808.

 

 



--------------------------------------------------------------------------------



 



3. Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
any comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
4. Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and their obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company or its subsidiary and Employee, (ii) the Plan, (iii) any Prior Indemnity
Agreement (as such term is defined by the Plan) to which Employee is a party,
and (iv) any agreement between the Company or its subsidiary and Employee
evidencing an Equity Award (as such term is defined by the Plan), as modified by
the Plan.
5. This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.
6. The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to binding
arbitration pursuant to Section 13 of the Plan.
7. The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be subject to binding arbitration, to the
extent permitted by law, in Santa Clara, California or any other site mutually
agreed to by the Company and Employee, before the American Arbitration
Association, as provided in this paragraph. The parties agree to and hereby
waive their rights to jury trial as to such matters to the extent permitted by
law; provided however, that (a) the arbitrator shall have no authority to make
any ruling or judgment that would confer any rights with respect to trade
secrets, confidential and proprietary information or other intellectual
property; and (b) this arbitration provision shall not preclude the parties from
seeking legal and equitable relief from any court having jurisdiction with
respect to any disputes or claims relating to or arising out of the misuse or
misappropriation of intellectual property. The Company shall bear the costs of
the arbitrator, forum and filing fees and each party shall bear its own
respective attorney fees and all other costs, unless otherwise provided by law
and awarded by the arbitrator.

 

-2-



--------------------------------------------------------------------------------



 



8. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN PARAGRAPH
1.

                     
Dated:
                                                  [Employee Name]    
 
                                [Company]    
 
                   
Dated:
          By:        

 

-3-